Citation Nr: 1806879	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disability, to include exposure to herbicides.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from November 1965 to November 1968.  The Veteran is the recipient of the Vietnam Service Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in April 2012. 
 
The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current heart disabilities are due to his active service, to include exposure to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  Specifically, in his April 2012 Notice of Disagreement, the Veteran identified that he experienced an irregular heart beat with spasms in the 1980's, but the treatment records from Allenmore Hospital in Tacoma, Washington documenting these symptoms had been destroyed.  He also stated that his private physicians, to include K.M., M.D. told him that there was a "possibility" that his exposure to Agent Orange had some role in the development of his current heart disorders.  

In this regard, the Veteran's service personnel records indicate that he served in Vietnam during the Vietnam Era.  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  Service treatment records are negative for complaints or a diagnosis of a heart problem. 

Post-service private treatment records include a December 2003 record from St. Mary's Medical Center, which notes that the Veteran sought emergency care that resulted in a diagnosis of atrial flutter with rapid ventricular response and a history of tachycardia.  Records from St. Luke's Medical Center dated in January 2004 note a diagnosis of atrial flutter.  An April 2008 letter from K.M., M.D., notes the Veteran had been under his care since January 2004 for supraventricular tachycardia and atrial fibrillation.  

The Veteran underwent a VA examination in November 2011, during which the Veteran's history of paroxysmal atrial fibrillation and supraventricular tachycardia status post ablation were noted.  The examiner found that the Veteran did not have a diagnosis of ischemic heart disease.  The examiner did not provide an opinion addressing the etiology of the Veteran's current heart disorders.  

To date, the VA opinion of record is inadequate for adjudicative purposes, as the aforementioned examiner did not consider the Veteran's statements indicating that he noticed symptoms since the 1980's that have continued to the present time.  Moreover, the examiner failed to provide an etiology for any of the Veteran's current heart disorders, to include paroxysmal atrial fibrillation, supraventricular tachycardia, and cardiac ablation.  Finally, the examiner also failed to consider whether the Veteran's current heart disorders may be directly related to his active service, to include as due to his conceded exposure to herbicidal agents such as Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).     

Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriately qualified health care professional.  The Veteran need not appear for an examination unless deemed necessary by the physician assigned to offer an opinion.  

The examiner should review the entire record, including service treatment records, post-service treatment records, a copy of this Remand and the Veteran's contentions.  The examination report should indicate that these items were in fact reviewed.  

Based on the review of the record and the examination results, the examiner should clearly identify all heart disorders that have been present during the period of the claim.  

With respect to each such disorder, to include paroxysmal atrial fibrillation, supraventricular tachycardia, cardiac ablation and any other diagnosed heart disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service, to include his presumed herbicide exposure.  (The Board stresses that the Veteran's exposure to herbicidal agents such as Agent Orange is conceded).  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

A complete rationale for all opinions offered must be provided.  

If the examiner is unable to provide any required opinion, the examiner should fully explain why this is the case.  Likewise, if the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




